Title: To George Washington from Peter Hog, 17 May 1756
From: Hog, Peter
To: Washington, George

 

Sir
Fort Dinwiddie 17th May 1756

I forgott to Mention in mine of the 14th a Supply of money from the Comisy to pay for Corn, and Flower which Last I am now oblidged to Buy tho’ at no higher Rate than 15/⅌ Ct delivered here; as there was not Corn Sufficient made on this side the Courtho. to Sustain the Inhabitants. Salt & Iron are also Wanted wt. several other Necessaries for which I must pay the Cash: pray order the Comisy to Remit money for sd purposes as soon as possible As I Engaged to pay the folks for their Grain this Courth.-time. I am Sir your Very hume Servt

Petr Hog

